Citation Nr: 1223019	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  04-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972 and from October 1978 to October 1982. 

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

To support his claim, the Veteran testified in May 2006 at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - also commonly referred to as a Travel Board hearing. 

The Board issued a decision in July 2006 denying the claim, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).

In December 2007, the Court granted a joint motion to vacate the Board's decision and remand this case to the Board for compliance with directives specified, including in particular obtaining additional medical records concerning the Veteran's hospitalization for hepatitis in May 1981 at Watson Hospital in Fort Dixon, New Jersey. 

In June 2008, to comply with this directive, the Board in turn remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.

These and other additional records were obtained on remand, as requested.  See the VA Form 21-4582 envelope and the evidence contained therein, apparently received in October 2008 in the mailroom of the Remand and Rating Development Unit at the RO in Huntington, West Virginia.  The AMC subsequently issued a supplemental statement of the case (SSOC) in April 2009 continuing to deny the claim, but apparently mistakenly under the impression that these additional records had not been obtained.  The Veteran's representative made note of this fact in his September 2010 statement.  So, in October 2010, the Board again remanded this claim, including to have another VA compensation examiner review the file (and, if necessary reexamine the Veteran) and provide a supplemental medical nexus opinion regarding the likelihood (very likely, as likely as not, or unlikely) the Veteran's Hepatitis C initially manifested during his military service - especially as evidenced by his hospitalization during May and June 1981, so during his second period of service, for evaluation and treatment of viral hepatitis.  And to this end, the Board noted the examiner should consider the records of this hospitalization in the file, which had been obtained in October 2008 and placed in the VA Form 21-4582 envelope.

The Veteran resultantly had another VA compensation examination in February 2011, on remand, and the examiner submitted the requested supplemental medical nexus opinion in March 2012.  And because it is favorable, the Board is granting the claim.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) from May 1981 show he was hospitalized for viral hepatitis, although the specific type was not indicated.

2.  He initially was diagnosed with Hepatitis C in January 2003.  A July 2003 VA compensation examiner determined it was very likely the Veteran's hepatitis in service was Hepatitis A, but it could not be determined when his then current Hepatitis C was acquired and whether it had any relationship to the viral hepatitis treated during his service in 1981.

3.  Nevertheless, that examiner concluded the Veteran's then current Hepatitis C and his most likely previous treatment for Hepatitis A were caused by different kinds of viruses and had different modes of transmission.  That examiner, however, acknowledged he did not have the benefit of reviewing the hospitalization records from service because they were not in the claims file for his consideration.

4.  The Board resultantly denied the claim in July 2006, primarily based on that July 2003 medical opinion, but the Court's December 2007 order granting the joint motion vacated that decision because the Board had not attempted to obtain the records of that earlier hospitalization and treatment in service, in 1981.

5.  In June 2008, to comply with this directive, the Board in turn remanded the claim to the RO via the AMC, which obtained these and other additional records.  Unfortunately, the AMC subsequently issued an SSOC in April 2009 continuing to deny the claim, and apparently mistakenly under the impression that these additional records had not been obtained.

6.  So, in October 2010, the Board again remanded the claim, including as already mentioned to have another VA compensation examiner review the file (and, if necessary reexamine the Veteran) and provide a supplemental medical nexus opinion regarding the likelihood (very likely, as likely as not, or unlikely) the Veteran's Hepatitis C initially manifested during his military service - especially as evidenced by his hospitalization during May and June 1981, so during his second period of service, for evaluation and treatment of viral hepatitis.  And to this end, the Board noted the examiner should consider the records of the hospitalization in the file, which had been obtained in October 2008 and placed in the VA Form 21-4582 envelope.

7.  The Veteran had this additional VA compensation examination in February 2011.  The examiner initially rendered an unfavorable opinion, concluding it is less likely than not the Veteran's viral hepatitis in service was Hepatitis A, in view of the mode of transmission and clinical manifestation.

8.  This same VA compensation examiner, however, more recently provided an addendum opinion in March 2012 concluding, instead, that it is at least as likely as not the Veteran's viral hepatitis in service was Hepatitis A or C, in view of the mode of transmission and clinical manifestation, so it is as likely as not the Veteran's current Hepatitis C infection is traceable or dates back to that viral hepatitis he had during his second period of service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  That is to say, even if there has not been, since ultimately inconsequential this could amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this evidentiary burden of proof of showing there is a VCAA notice or assistance error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.


II.  Entitlement to Service Connection for Hepatitis C

The Veteran contends that his current diagnosis of Hepatitis C is attributable to his military service and, in particular, to the viral hepatitis that he was hospitalized and treated for during his second period of service, in May 1981, at Watson Hospital in Fort Dixon, New Jersey.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the relevant facts.  There is no disputing the Veteran has Hepatitis C.  His VA treatment records and laboratory results from January 2003 to February 2009 confirm he tested positive for Hepatitis C in January 2003.  He therefore has established he has this claimed condition.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).

Consequently, the determinative issue is whether his Hepatitis C is related or attributable to his military service, as he is alleging, namely, whether it is linked to the viral hepatitis he was hospitalized and treated for during his second period of service, in 1981.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board finds there is now sufficiently probative (competent and credible) medical and other evidence of record establishing this required linkage.

As for in-service incurrence of a relevant disease or injury, the Veteran was hospitalized in May 1981, during his second period of service, and a provisional diagnosis of rule out hepatitis was provided.  A June 1981 STR lists a diagnosis of viral hepatitis.  However, follow-up treatment notes indicate that October 1981 test results were negative for a then active hepatitis infection.  And during his subsequent September 1982 military separation examination, objective clinical evaluations of his skin, abdomen, genitourinary system, and endocrine system were all normal, although hepatitis was still listed.  So it is unclear on the basis of this evidence whether his doctors in service ultimately determined he had hepatitis and, even if he did, the specific type (A, B, or C).  That second and final period of military service ended the following month, in October 1982.

The VA compensation examiner that initially evaluated the Veteran after service, in July 2003, recounted the Veteran's treatment in service.  This examiner determined that it was very likely the Veteran's hepatitis in service was type A, but the examiner "could not assess" when Hepatitis C was acquired or whether it had any relationship with the May 1981 hepatitis episode.  The examiner also stated the Veteran denied any risk factors for acquisition of Hepatitis C.  Therefore, there was no way to determine exactly when he was infected with the virus.  

The examiner then explained that Hepatitis A and Hepatitis C are caused by different kinds of viruses and have different modes of transmission.  Importantly, however, that examiner acknowledged that he did not have the benefit of reviewing the hospitalization records from service because they were not in the claims file for his consideration.

It was primarily on the basis of that July 2003 VA examiner's findings that the Board initially denied this claim in July 2006 since statements like that, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection (in this case, "could not assess" being the operative term).  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998)


An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued since the Board's prior decision shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  


The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, after the vacating of the Board's prior decision and receiving this case back from the Court, the Board remanded this claim to the RO via the AMC to obtain the records of the May 1981 hospitalization.  And after receiving these records, the Board again remanded this claim in October 2010 for another medical nexus opinion concerning the cause of the Veteran's Hepatitis C, including especially in terms of whether it incepted during his military service as evidenced by his hospitalization and treatment for viral hepatitis while in service.  This requested examination and opinion were obtained in February 2011.  The VA examiner recounted the Veteran's assertions that he was always tired and noticed dark urine on occasion.  He also reported joint pains.  The examiner observed the Veteran had several risk factors that were most likely the cause of his Hepatitis C, including blood exposure, high risk sexual practice and sharing shaving razors.  But after independently reviewing the claims file, the examiner considered it significant that it was almost 20 years after the Veteran was initially diagnosed with viral hepatitis in service before the findings of chronic Hepatitis C and positive antibodies to Hepatitis A were found.  Therefore, this examiner initially concluded it is less likely than not the Veteran's viral hepatitis in service was Hepatitis A in view of the mode of transmission and clinical manifestation, adding that Hepatitis A usually last less than 2 months, but can last as long as six months.


Conversely, when more recently providing a supplemental opinion in March 2012 (apparently because he had not addressed the Veteran's current diagnosis of Hepatitis C, specifically), this same examiner again recounted the relevant facts, but this time he determined instead that it was at least as likely as not (50/50%) that the Veteran's viral hepatitis while in active service was Hepatitis A or C in view of the mode of transmission and clinical manifestation.  He again cited the Veteran having risk factors for infection of blood exposure, high sexual practice, and sharing shaving razors while in active duty service.  Common risk factors include blood transfusions before 1992 or organ transplants, hemodialysis, tattoos, body piercing, intravenous or intranasal drug use, high-risk sexual activity, or exposure to contaminated blood products as a health care worker, or other direct percutaneous exposure to blood such as acupuncture with non-sterile needles and sharing of toothbrushes or shaving razors.  See Veterans Benefits Administration (VBA) letter 211B (98-110) November 30, 1998.  It is also accepted that Veterans may have been exposed to the Hepatitis C virus (HCV) during the course of their duties as a military corpsman, medical worker, or as a consequence of being in combat.  See VBA Fast Letter 04-13 (June 29, 2004).

So, as it now stands, the Veteran has evidence confirming he was hospitalized and treated during his second period of service, in 1981, for what was considered viral hepatitis.  He also now has a medical nexus opinion indicating it is just as likely as not that viral hepatitis in service was, in actuality, Hepatitis A or C.  So when combined with the fact that he has tested positive for Hepatitis C since 2003, albeit, as the VA examiner observed, more than 20 years after the viral hepatitis in service, it is just as likely as not this current Hepatitis C incepted in service in the form of that viral hepatitis.  His claim therefore must be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1995) (an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, as indicated in 38 C.F.R. § 3.102, this need only be an as likely as not proposition, and, here, it indeed is.



ORDER

The claim for service connection for Hepatitis C is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


